                      IN THE UNITED STATES DISTRICT COURT .
                  FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                               WESTERN DIVISION
                                 No. 5:20-CV-451-D



COLORADO BANKERS LIFE            )
INSURANCE COMPANY,               )
                                 )
                     Plaintiff,  )
                                 )
             v.                  )                             ORDER
                                 )
CHATSWORTH ASSET MANAGEMENT,     )
LLC, etal.,                      )
                                 )
                     Defendants. )


       The court has reviewed the record and the governing law. After considering plaintiff's

motion to consolidate [D.E. 26], and plaintiff/counter-defendant's partial motion to dismiss the

second and third counterclaims [D.E. 20], the motions are DENIED as meritless. Whether the

counterclaims will survive a motion for summary judgment is an issue for another day.

       SO ORDERED. This~ day of July 2021.




                                                      J     SC. DEVER'm
                                                      United States District Judge




           Case 5:20-cv-00451-D Document 33 Filed 07/20/21 Page 1 of 1
